           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 1 of 32




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN MARK NIEHLS,          :                No. _______________
ELIZABETH WEIR, and ANDREW :
AND KATE AMRHEIN,          :
                           :
          Plaintiffs,      :
                           :                COMPLAINT SEEKING
          v.               :                DECLARATORY JUDGMENT
                           :                AND INJUNCTIVE RELIEF
MONTGOMERY COUNTY          :
OFFICE OF PUBLIC HEALTH    :
and MONTGOMERY COUNTY      :
BOARD OF HEALTH,           :
                           :
          Defendants.      :

       COMPLAINT SEEKING DECLARATORY JUDGMENT AND
                    INJUNCTIVE RELIEF

      AND NOW come Plaintiffs, John Mark Niehls, Elizabeth Weir, and Andrew

and Kate Amrhein, by and through their counsel, Dillon McCandless King Coulter

& Graham, per Thomas E. Breth, Esquire, allege and state the following facts in

support of their causes of action against Defendants the Montgomery County Office

of Public Health and the Montgomery County Board of Health stating as follows:

                                INTRODUCTION

      1.      On November 19, 2020, the CDC Director Dr. Robert Redfield stated

that K-12 schools should remain open because data shows that schools are among
           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 2 of 32




the “safest places” that kids can be from the pandemic and attempts to close schools

are nothing more than an “emotional response.”

https://www.dailywire.com/news/cdc-director-schools-among-safest-places-kids-

can-be-closing-schools-an-emotional-response-not-backed-by-data: and,

https://www.wgal.com/article/cdc-schools-should-not-be-shutting-down-because-

of-coronavirus/34738142.

      2.      CDC Director Redfield went on to state “Today, there’s extensive data

that we have—we’ve gathered over the last two to three months—that confirm that

K-12 schools can operate with face-to-face learning and they can do it safely and

they can do it responsibly…” Id.

      3.      The extensive data referenced by CDC Director Redfield further shows

that “The infections that we’ve identified in schools when they’ve been evaluated

were not acquired in schools. They were actually acquired in the community and in

the household.” Id.

      4.      Pennsylvania Governor, Thomas Wolf, joined with the Governors of

New York, New Jersey, Delaware, Connecticut, Rhode Island and Massachusetts,

to release a joint public statement, to wit:




                                               2
           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 3 of 32




      5.      Researchers have found that children who were unable to attend school

because of COVID-19 closures were more likely to exhibit symptoms of clinginess,

increased irritability and inattention than their school-going peers, and that they

experienced disturbed sleep, nightmares, poor appetite, agitation, and separation-

related anxiety. See W.Y. Jiao, L.N. Wang, J. Liu, S.F. Fang, F.Y. Jiao, M. Pettoello-

Mantovani, and E. Somekh, Behavioral and emotional disorders in children during

the COVID-19 epidemic. J. PEDIATR., S0022-3476(20)30336-X (2020), available

at https://doi.org/10.1016/j.jpeds.2020.03.013; R.M. Viner, S.J. Russell, H. Croker,

J. Packer, J. Ward, C. Stansfield, O. Mytton, C. Bonell, R. Booy, School closure and

management practices during coronavirus outbreaks including COVID-19: A rapid

systematic review. LANCET CHILD ADOLESC. HEALTH 4 (5), 397–404,

available at https://doi.org/10.1016/S2352-4642(20)30095-X.

      6.      Research has also demonstrated that the absence of a structured setting,

such as is provided in school, for a long duration results in reduced capacity for

                                          3
           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 4 of 32




engaging in various academic and extracurricular activities, as well as in lower levels

of affect. Some studies have predicted that, when a full return to school is initiated,

children who were unable to attend due to COVID-19 distancing may resist going

to school and may face difficulty in establishing rapport with their mentors.

Consequently, these studies conclude, constraints of movement imposed on

children—particularly exclusion from school—can have a long-term deleterious

effect on overall psychological well-being. J. Lee, Mental health effects of school

closures during COVID-19. LANCET. CHILD ADOLESC. HEALTH, S2352-

4642(20)30109-7, available at https://doi.org/10.1016/S2352-4642(20) 30109-7;

J.J. Liu, Y. Bao, X. Huang, J. Shi, L. Lu, L., Mental health considerations for

children quarantined because of COVID-19. LANCET. CHILD ADOLESC.

HEALTH        4   (5),   347–349,    available   at   https://doi.org/10.1016/S2352-

4642(20)30096-1; Y. Zhai, X. Du, Mental health care for international Chinese

students affected by the COVID-19 outbreak. LANCET PSYCHIATRY 7 (4), e22,

available at https://doi.org/10.1016/S2215-0366(20)30089-4.

      7.      According to the Brookings Institute, preliminary estimates suggest

that students’ learning gains could fall by roughly 70% after extended COVID-

distancing, resulting in significant reductions in long-term academic achievement.

Jim Soland, Megan Kuhfeld, Beth Tarasawa, Angela Johnson, Erik Ruzek, and Jing

Liu, The Impact of COVID-19 on Student Achievement and What it may Mean for


                                          4
           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 5 of 32




Educators (May 27, 2020), available at https://www.brookings.edu/blog/brown-

center-chalkboard/2020/05/27/the-impact-of-covid-19-on-student-achievement-

and-what-it-may-mean-for-edu%E2%80%A

      8.      Early research into the impact of school closures on children also

demonstrates that as the percent of people at home sharply increase, there was a

corresponding 12 percent increase in domestic violence and a marked increase in the

rate of first-time child abuse. Likewise, researchers have also cautioned about other

non-obvious externalities associated with long-term school absences due to COVID-

distancing: malnutrition and an inability to obtain medical care including a possible

COVID vaccine. Results of those studies recommend “an urgent need to quantify

the physical and psychological burdens of prolonged lockdown policies.” Sanga,

Sarath and McCrary, Justin, The Impact of the Coronavirus Lockdown on Domestic

Violence (May 28, 2020), available at https://ssrn.com/abstract=3612491 or

http://dx.doi.org/10.2139/ssrn.3612491.

      9.       Studies have also highlighted the acute impact that school closure has

had on children with special needs: “With the closure of special schools and day care

centers these children lack access to resource material, peer group interactions and

opportunities of learning and developing important social and behavioral skills

[which] in due time may lead to regression to the past behavior as they lose an

anchor in life, as a result of this, their symptoms could relapse.” J. Lee, Mental


                                          5
         Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 6 of 32




health effects of school closures during COVID-19, LANCET. CHILD ADOLESC.

HEALTH, S2352-4642(20)30109-7, available at

https://www.thelancet.com/journals/lanchi/article/PIIS2352-4642(20)30109-
7/fulltext.

       10.    In turn, these studies note that “[t]hese conditions also trigger outburst

of temper tantrums, and conflict between parents and adolescents. Although prior to

the pandemic these children had been facing difficulties even while attending special

schools, but in due course they had learnt to develop a schedule to adhere to for most

of the time of the day. To cater to these challenges, it is difficult for parents to handle

the challenged children and adolescents on their own, as they lack professional

expertise and they mostly relied on schools and therapists to help them out.” S.

Singh et al, Impact of COVID-19 and lockdown on mental health of children and

adolescents: a narrative review with recommendations, Psychiatry Res. 2020,

available at https://pubmed.ncbi.nlm.nih.gov/32882598/.

       11.    Although policies of social distancing and masking have drastically

reduced the spread of COVID-19, scientific research makes clear that younger

children are less susceptible to COVID-19 and less infectious than older ones, that

for most infections of COVID-19 cases reported in children, infection was acquired

outside of school, and that closing schools was substantially less effective at

reducing community transmission of COVID-19 than other social distancing




                                            6
           Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 7 of 32




interventions. World Health Organization, Slideshow Presentation, What we Know

About COVID-19 Transmission in Schools, available at

https://www.who.int/docs/default-source/coronaviruse/risk-comms-
updates/update39-covid-and-schools.pdf?sfvrsn=320db233_2.

      12.     In fact, the World Health Organization has advised that, in light of the

myriad negative impacts of forcing children to remain at home with or without

virtual learning, closure of schools should be considered “only if there is no other

alternative.” Likewise, several major news outlets have reported several studies

indicating no consistent relationship between in-person K-12 schooling and the

spread of COVID-19. Id.

      13.     CHOP PolicyLab has issued guidance that stated that in communities

that are experiencing community transmission, “Community mitigation efforts—

principally gathering size limitations, restaurant/bar restrictions and enforcement—

should precede any alteration to plans for in-school learning, which should be a last

resort.”

https://policylab.chop.edu/blog/covid-19-outlook-finding-safe-harbor-while-
looking-
forward?fbclid=IwAR04OKllj6avtD3iOQgYLpaFmfrdfxh2LbIyMHFt60Dy2EXF
cwY7m0RiYsA

      14.     Specifically, with regard to Thanksgiving, the guidance states in

relevant part as follows:

      "In the context of accelerating community transmission, remote
      learning until after the upcoming Thanksgiving holiday provides an

                                          7
         Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 8 of 32




      opportunity to stop the spread of infection that includes the whole
      family, given the high positivity rate of children in many areas
      (particularly those ages 11-18). Yet, since younger children are less
      susceptible to symptomatic infection, remain in more consistent
      cohorts, are likely more compliant with in-school safety protocols, and
      do not have the wider network of social contacts through sports and
      other activities that older youth do, elementary school and child care
      could remain in-person. We also continue to advise that students with
      special education needs might be prioritized for in-school services in
      small cohorts, given the greater difficulty they may have learning
      virtually and the services they receive during the school day." Id.

      15.    Notwithstanding the research and guidance issued by the CDC and the

Pennsylvania Governor, on November 12, 2020, the Montgomery County Board of

Health ordered all schools in Montgomery County from kindergarten through

twelfth grade, both public and private, including special needs services, to cease in-

school operations and switch to virtual learning from November 23, 2020 until

December 6, 2020. The Board reserved the right to extend this closure order at its

upcoming meeting on December 2, 2020.

      16.    The Board’s Order was made in an arbitrary and capricious manner and

in direct contradiction of the leading scientific research, data and guidance from the

CDC and Governors of six Northeastern States.

      17.    “In the earliest days of a pandemic or other true emergency, what may

be the least restrictive or invasive means of furthering a state's compelling interest

in public health will be particularly uncertain, and thus judicial intervention should

be rare. But as time passes, scientific uncertainty may decrease, and officials' ability


                                           8
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 9 of 32




to tailor their restrictions more carefully will increase. What may have been

permissible at one point given exigencies and realistic alternatives in the face of

those exigencies may not remain permissible in the long term.” Denver Bible

Church v. Azar, 2020 WL 6128994, at *8 (D. Colo. Oct. 15, 2020) (citing Calvary

Chapel Dayton Valley v. Sisolak, 140 S. Ct. 2603, 2605 (2020)

      18.    United States Supreme Court Justice Alito further stated “As more

medical and scientific evidence becomes available, and as States have time to craft

policies in light of that evidence, courts should expect policies that more carefully

account for constitutional rights.” Calvary Chapel supra at 2605.

                                     PARTIES

      19.    Plaintiff, John Mark Niehls, is an adult individual residing in

Montgomery County, Pennsylvania, that has been impacted by Defendants’ Order.

      20.    Elizabeth Weir is an adult individual residing in Montgomery County,

Pennsylvania that has been impacted by Defendants’ Order.

      21.    Andrew and Kate Amrhein are adult individuals residing in

Montgomery County, Pennsylvania that has been impacted by Defendants’ Order.

      22.    Defendant Montgomery County Office of Public Health is an agency

of a political subdivision with a principal place of business at 1430 DeKalb Street

Norristown, PA 19404. The mission of the Montgomery County Office of Public




                                          9
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 10 of 32




Health is “to provide public health services and foster collaborative actions that

empower our community to improve its health and safety.”

      23.    Defendant Montgomery County Board of Health (“the Board”) is a

Board of a political subdivision with a principal place of business at 1430 DeKalb

Street Norristown, PA 19404. The Board is a five-member panel that meets at least

once every three months. According to Act 315 (Chapter 4, 16 § 12007 - Local

Health Administration) and a Montgomery County Resolution dated January 25,

1990, the Board of County Commissioners shall appoint five resident citizens, two

of whom shall be physicians licensed to practice in Pennsylvania to serve on the

Montgomery County Board of Health.

                         JURISDICTION AND VENUE

      24.    This Court has jurisdiction of this matter pursuant to 28 U.S.C. §§ 1331

and 1343 because this matter involves violations of the United States Constitution

and the laws of the United States as related to the educational rights of Plaintiffs'

children.

      25.    Jurisdiction is also proper under the Declaratory Judgment Act, 28

U.S.C. §§ 2201 and 2202.

      26.    Venue is proper in the Eastern District of Pennsylvania pursuant to 28

U.S.C. § 1391 because all claims arise from events which took place in this district.

      27.    This Court has jurisdiction to grant declaratory and injunctive relief


                                         10
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 11 of 32




pursuant to 28 U.S.C. §§ 2201 and 2202.

      28.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988.

      29.    Plaintiffs in this case have standing to bring their federal constitutional

claims because they have suffered an injury in fact that is actual and imminent, there

is a causal connection between the actual and imminent injury and the conduct before

the Court, and it is likely that a favorable decision by the Court will redress that

injury. See Lujan v. Defenders of Wildlife (90-1424), 504 U.S. 555 (1992).

                            STATEMENT OF FACTS

      30.    In an effort to combat the spread of COVID-19 in the Commonwealth

Pennsylvania, on March 6, 2020, Pennsylvania Governor Tom Wolf (“Governor

Wolf”) declared a state of emergency in Pennsylvania and authorized the

Pennsylvania Secretary of Health, Dr. Rachel Levine (“Secretary Levine”), and the

Pennsylvania Secretary of Education, then Pedro Rivera, now Noe Ortega, to

administer and enforce any action authorized by law (“the State of Emergency

Declaration”).

      31.    Governor Wolf amended the State of Emergency Declaration on March

12, 2020 and then extended it on June 3, 2020 and on August 31, 2020. The State of

Emergency Declaration is presently set to expire on November 31, 2020.




                                          11
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 12 of 32




      32.    On March 13, 2020, Governor Wolf announced that all schools in

Pennsylvania, both public and private, would close for ten business days effective

March 16, 2020.

      33.    On April 9, 2020, Governor Wolf, in consultation with Secretary

Levine, extended the School Closure Order for the remainder of the academic year.

      34.    Studies have found that, during the time of the School Closure Order,

children ages three to six were more likely to exhibit symptoms of clinginess and

children of all ages demonstrated increased irritability and inattention than their

school-going peers as well as disturbed sleep, nightmares, poor appetite, agitation,

and separation related anxiety.

      35.    Other studies found that home confinement of children and adolescents

was associated with uncertainty and anxiety attributable to disruption in their

education, physical activities and opportunities for socialization, and that the

absence of structured setting of the school for a long duration result in disruption in

routine, boredom and lack of innovative ideas for engaging in various academic and

extracurricular activities.

      36.    Indeed, research demonstrated that many children have expressed

lower levels of affect for not being able to play outdoors, not meeting friends and

not engaging in the in-person school activities and that these children have become




                                          12
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 13 of 32




more clingy, attention seeking and more dependent on their parents due to the long

term shift in their routine.

      37.    Finally, some studies have presumed that children might resist going to

school after the lockdown is over that these children may face difficulty in

establishing rapport with their mentors after the schools reopen. Consequently, these

studies conclude, the constraint of movement imposed on them can have a long term

negative effect on their overall psychological well-being.

      38.    Studies have also emphasized the impact that the School Closure

Orders have had on children with special needs: “With the closure of special schools

and day care centers these children lack access to resource material, peer group

interactions and opportunities of learning and developing important social and

behavioral skills in due time may lead to regression to the past behavior as they lose

anchor in life, as a result of this their symptoms could relapse.”

      39.    In turn, these studies note that “[t]hese conditions also trigger outburst

of temper tantrums, and conflict between parents and adolescents. Although prior to

the pandemic, these children had been facing difficulties even while attending

special schools, but in due course they had learnt to develop a schedule to adhere to

for most of the time of the day. To cater to these challenges, it is difficult for parents

to handle the challenged children and adolescents on their own, as they lack




                                           13
         Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 14 of 32




professional expertise and they mostly relied on schools and therapists to help them

out.”

        40.   In July 2020, the Montgomery County Office of Public Health issued

guidance to schools in Montgomery County “to support the development of the

Health and Safety Plan for reopening as required by the Pennsylvania Department

of Education.”

        41.   Read together with the Commonwealth's guidance, the guidance advise

that reopening schools can be done safely by appointing a pandemic coordinator

responsible for preparedness, monitoring students and staff for symptoms and a

history of exposure, maintaining isolation and quarantine protocols, following best

hygiene practices, using masks and face shields, maintaining social distance,

utilizing ventilation in learning spaces, and developing an appropriate disinfection

regimen.

        42.   Other organizations, including the CDC and Children’s Hospital of

Philadelphia, PolicyLab, provided their own evidence-based recommendations and

considerations for school reopening.

        43.   As a result of the aforementioned guidance, schools throughout the

Commonwealth developed and implemented strategies for students to safely return

to school in the Fall of 2020.




                                        14
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 15 of 32




      44.    Upon information and belief, many schools throughout the

Commonwealth have established Medical Advisory Committees to provide advice

to the schools in light of the pandemic and to coordinate the schools' compliance

with guidance issued by the federal, state and local agencies.

      45.    Upon information and belief, these Medical Advisory Committees are

comprised of physicians, epidemiological researchers, and other members of the

community.

      46.    Upon information and belief, these committees have devoted countless

hours to create a comprehensive strategy and to develop policies and procedures for

safe reopening, to analyze applicable state and county health guidance to address

specific COVID related questions from administrators, faculty, and parents, to

identify avenues for COVID testing, to participate in faculty and parent Zoom

meetings, and to review written parent-facing materials.

      47.    Some of these committees have created and reviewed internal COVID-

associated tracking system to monitor school rates of testing, positivity, and

exposure and have collaborated with similar committees from other schools to

develop concordant policies and to share information about resources and rates of

cases, exposures, and persons-under-investigation, so as to inform broader

communal safety.




                                         15
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 16 of 32




      48.    Since the start of the school year, these committees have continued to

meet regularly via regularly scheduled meetings and ad hoc meetings, which have

occurred frequently. They communicate almost daily with one another, with school

staff and administration, and with broader committees from the local communities

composed of physician and clinical researchers continuing to explore opportunities

to implement school-based surveillance testing, which would allow for identification

and isolation of asymptomatic COVID-positive individuals.

      49.    The current guidelines and handbooks created by these committees and

these schools provide details about the protective layers and rules implemented at

the school to ensure safety around masks, physical distancing, hand hygiene,

cleaning and sanitizing, windows remaining open throughout the day, symptom

screening and visitors to the building.

      50.    The protocols listed below have been strictly adhered to by the staff and

students of these schools: (1) face covering - Face masks are required for all students

and staff; (2) physical distancing - Seating in all rooms is 6 feet apart; (3) cohorts -

Students are divided into small cohorts that have minimal interaction with each

other; (4) screening - Students, staff, and visitors are required to fill out a health

screening prior to entering campus every day; (5) hand hygiene - Students and staff

are required to wash and sanitize their hands throughout the day; (6) disinfecting -




                                          16
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 17 of 32




Additional cleaning and disinfecting is implemented during the day and every

evening.

      51.    These handbooks also provide detailed logistics around the school day,

including busing, arrival and dismissal and rules around remaining at home in case

of symptoms or contact and returning to school after symptoms, exposure or travel.

To date, these schools have followed these rules and procedures carefully, which has

allowed it to successfully prevent COVID transmission and outbreaks within our

schools.

      52.    Some schools also require every student to submit a daily symptom

report before entering school and have had excellent compliance with its daily

symptom and questionnaire system. These symptom report asks each student (or

someone on behalf of a student) and each staff member to affirm that the individual:

(1) Does not have a body temperature over 100.3 F and is not experiencing a new

cough, shortness of breath or difficulty breathing, chills, repeated shaking, muscle

pain, headache, sore throat, or new loss of taste or smell; (2) Has not had close

contact within the last 14 days with someone who has a confirmed case of COVID-

19; (3) Does not have anyone in his/her household demonstrating symptoms of

COVID-19 and/or awaiting the results of a COVID-19 test; and (4) Has not traveled

within the last 14 days to a geographic area either within the United States or abroad




                                         17
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 18 of 32




where there have been travel alerts issued related to COVID-19 or statements similar

to the above.

      53.    Upon information and belief, prior to opening school, many of these

schools made the strategic decision to curtail in-person extra-curricular activities,

including sports teams, for the entire 2020-2021 school year.

      54.    Upon information and belief, many schools have reworked their

facilities to contribute to success. Many schools have large facilities that allow for

more than six feet of distance between students in classrooms, that allows for groups

of students to maintain their own bathrooms, and that are equipped with facilities

that exceed the recommended ASHRAE standards for quality indoor ventilation.

      55.    Upon information and belief, some schools also provide hospital grade

PPE to any teacher who requests it, plastic around the teachers’ desks, and provides

teachers with financial support for testing if anyone in their household requires it.

      56.    Upon information and belief, some schools also have equipped

classrooms with video conferencing equipment that allows teachers who have to

temporarily quarantine at home to teach remotely, while providing students with a

safe and effective atmosphere for learning.

      57.    Upon information and belief, some schools have also attempted to

minimize the potential for teacher-to-teacher COVID transmission, by creating

personal break spaces for each teacher.


                                          18
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 19 of 32




      58.    Upon information and belief, many schools have appointed their own

contract tracers that are in contact with the Montgomery Board of Health and have

developed relationships with local area hospitals to schedule same or next day testing

for households within the school. These schools have also subsidized the cost of

testing when needed and are exploring plans to transition to vendors who can provide

PCR testing kits for diagnostic testing with 48 to 36 hour turn-around results.

      59.    Schools who have implemented protocols consistent with federal, state

and local guidance have not experienced any outbreaks of COVID-19.

      60.    Indeed, some schools have had no cases or only minimal cases

attributable to activities outsides of the school and unrelated to the educational

programs of the schools.

      61.    In response, these schools have crafted strict quarantine and isolation

protocols in response to even a singular incident of COVID-19. The protocols

implemented by these schools have eliminated the in-school transmission of

COVID-19.

      62.    The aforementioned measures demonstrate that these schools are able

to safely prevent the transmission of COVID-19 within the school setting and safely

operate their educational programs.

      63.    The success of schools like those described above are not anomalies.

In fact, the World Health Organization has issued a report updated on October 21,


                                         19
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 20 of 32




2020 noting that “children < 10 years are less susceptible and less infectious than

older ones,” that “[i]n most infections or COVID-19 cases reported in children,

infection was acquired at home,” and that “[e]arly modelling studies suggested that

closing schools reduced community transmission less than other social distancing

interventions.”

      64.    The World Health Organization also noted that “[c]losure of schools

should be considered only if there is no other alternative” and that “[m]ore caution

is necessary regarding secondary/high schools and older students compared to

primary/elementary schools.”

      65.    As reported by NPR, “[d]espite widespread concerns, two new

international studies show no consistent relationship between in-person K-12

schooling and the spread of the coronavirus. And a third study from the United States

shows no elevated risk to childcare workers who stayed on the job.”

      66.    Notwithstanding the resent uptick in COVID-19 cases, scientists and

administrators have resoundingly reiterated that “[e]arly modelling studies

suggested that closing schools reduced community transmission less than other

social distancing interventions” and that “[c]losure of schools should be considered

only if there is no other alternative.”




                                          20
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 21 of 32




       67.    Schools with appropriate policies and mitigation efforts in place did not

feel compelled to switch to virtual learning and were not concerned about a possible

extension of the School Closure Order issued in March of 2020.

       68.    Contrary to Defendants' Order, schools throughout the Commonwealth

have been permitted to reopen provided they met the criteria established by the

Pennsylvania Department of Health and the Pennsylvania Department of Education.

       69.    Upon information and belief, no private schools in the Commonwealth

of Pennsylvania were ordered to suspend in-person classes. Thus, like public

schools, private schools and parents were free to decide on their own whether they

were able to shoulder the responsibility of maintaining a safe learning environment

for its students.

       70.    Before the Order was issued, on November 11, 2020, Bucks County

indicated that “As you have seen this week, PDE and Chop Policy center in

Philadelphia, have recently made the suggestion to move to all virtual learning now

that transmission is labeled as ‘substantial.’ The Bucks County Department of Health

unconditionally recommends not to change the model of instruct for your school

districts to virtual at this time.”

       71.    Further, the Bucks County Department of Health went on to state as

follows:




                                          21
       Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 22 of 32




      72.   Since Defendants Order, counties surrounding Montgomery County

have issued their own responses to rising COVID-19 cases in their region. The City

of Philadelphia issued a draconian shut-down to extend through the end of 2020

which prohibited all indoor dining, limited to 10% occupancy all outdoor dining,

and closed all school sports, gyms, museums, libraries, colleges, and high schools.

Nonetheless, the City of Philadelphia allowed Pre-K, elementary, and middle

schools to remain open.

      73.   Just like Philadelphia City, neighboring Bucks County continues to

allow in person learning for elementary age students notwithstanding their

implementation of other COVID-related limitations.

                                   COUNT I
      Violation of the Free Exercise Clause under the First Amendment
              of the Constitution of the United States of America
                          42 U.S.C. §§ 1983 and 1988




                                        22
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 23 of 32




      74.    The averments contained in Paragraphs 1 through 73 are incorporated

herein by reference as if fully set forth.

      75.    During the Board Meeting on November 12, 2020, one attendee Michel

Masters, MPH, Division Director, Communicable Disease Control & Prevention

introduced the proposed Order and stated that “[s]ocial gatherings and sports are the

vector of transmission, currently” and that “[s]chool setting is a low risk of

transmission” due to preventative measures in Montgomery County schools. Indeed,

the Board acknowledged in its Order that “[t[]he majority of spread is associated

with private social gatherings and recreational sports.”

      76.    Yet still, notwithstanding the clear recognition that schools were not a

source of spread of COVID-19 in Montgomery County, the Board opted to close

only schools, leaving documented super-spreader sites such as casinos, libraries,

daycare centers, gyms, bars, restaurants and other non-religious businesses and

operations to remain open and operational on an in-person basis.

      77.    Defendants Order is not supported by any scientific research or data

that would further Defendants' stated interest in preventing the spread of the COVID-

19 virus.

      78.    There is no basis to conclude that there is a greater correlation between

the operation of a school and the spread of the COVID-19 virus versus the operation




                                             23
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 24 of 32




of a casino, library, daycare center, gym, bar, restaurant or other non-religious

businesses.

      79.     Further, Defendants' Order does not differentiate between Plaintiffs

schools, the size and nature of their operations, their COVID-19 prevention

protocols versus the same information related to the operation of a casino, library,

daycare center, gym, bar, restaurant or other non-religious businesses.

      80.     Accepted medical and other research data clearly demonstrates that

closing schools and forcing children to return to virtual learning has tremendous

negative impacts on the physical, mental, and emotional health of the children and

their families.   These repercussions could be long-lasting and could result in

significant problems.

      81.     “A law burdening religious conduct that is not both neutral and

generally applicable, however, is subject to strict scrutiny.” Agudath Israel of

America v. Cuomo, __ F.3d __ (2d. Cir. 2020) quoting, Cent. Rabbinical Cong. Of

U.S. & Canada v. N.Y.C. Dep't of Health & Mental Hygiene, 763 F.3d 183, 193 (2d.

Cir. 2014), citing Lukumi, 508 U.S. at 531-32, 113 S.Ct. 2217.

      82.     “A law is not neutral and generally applicable unless there is ‘neutrality

between religion and non-religion.’" Roberts v. Neace, 958 F.3d 409, 415 (2020),

citing, Colo. Christian Univ. v. Weaver, 534 F.3d 1245, 1260 (10th Cir. 2008).




                                           24
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 25 of 32




      83.    “And a law can reveal a lack of neutrality by protecting secular

activities more than comparable religious ones.” Roberts at 415, citing, Hartmann

v. Stone, 68 F.3d 973, 978 (6th Cir, 1995).

      84.    Defendants' Order is “not generally applicable if it is substantially

underinclusive such that it regulates religious conduct while failing to regulate

secular conduct that is at least as harmful to the legitimate government interests

purportedly justifying it.” Cent. Rabbinical supra. at 197.

      85.    To justify its treatment of Plaintiffs, Defendants must show that their

Order is “justified by a compelling governmental interest” and “narrowly tailored to

advance that interest.” Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520,

531–532 (1993).

      86.    Defendants' Order does nothing to further the interest of reducing the

spread of the COVID-19 Virus. To the contrary, Defendants' Order violates the

rights of Plaintiffs, who have done an exceptional job of limiting and preventing the

spread of COVID-19 with the schools, while permitting other businesses and

activities continue despite the evidence that those businesses and activities are

responsible for the spread of COVID-19 in Montgomery County.

      87.    Defendants' Order is plainly arbitrary and capricious in violation of

Plaintiffs' rights under the Free Exercise Clause of the First Amendment of the

United States Constitution.


                                         25
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 26 of 32




      WHEREFORE, Plaintiffs request this Court to enter judgment in its favor

declaring that the Order issued by the Montgomery County Office of Public Health

and the Montgomery County Board of Health on November 13, 2020 closing all

schools in Montgomery County Pennsylvania from November 23, 2020 until

December 6, 2020 violates Plaintiff’s rights under the Free Exercise Clause of the

First Amendment to the United States Constitution.

                                  COUNT II
               Violation of the Substantial Due Process Rights
        under Fourteenth Amendment of the United States Constitution
                         42 U.S.C. §§ 1983 and 1988

      88.    The averments contained in Paragraphs 1 through 87 are incorporated

herein by reference as if fully set forth.

      89.    The Fourteenth Amendment to the Constitution forbids Defendants

from depriving anyone of life, liberty, or property without due process of law.

      90.    The substantive component of the Due Process Clause guarantees that

“all fundamental rights comprised within the term “liberty” are protected by the

Federal Constitution from invasion by the States.”

      91.    The United States Supreme Court has stated,

      "For the words “liberty” and “property” in the Due Process Clause of
      the Fourteenth Amendment must be given some meaning. While this
      Court has not attempted to define with exactness the liberty . . .
      guaranteed [by the Fourteenth Amendment], the term has received
      much consideration and some of the included things have been
      definitely stated. Without doubt, it denotes not merely freedom from
      bodily restraint but also the right of the individual to contract, to engage

                                             26
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 27 of 32




      in any of the common occupations of life, to acquire useful knowledge,
      to marry, establish a home and bring up children, to worship God
      according to the dictates of his own conscience, and generally to enjoy
      those privileges long recognized . . . as essential to the orderly pursuit
      of happiness by free men.” Meyer v. Nebraska, 262 U.S. 390, 399. In a
      Constitution for a free people, there can be no doubt that the meaning
      of “liberty” must be broad indeed. See, e. g., Bolling v. Sharpe, 347
      U.S. 497, 499-500; Stanley v. Illinois, 405 U.S. 645." Board of Regents
      v. Roth, 408 U.S. 564, 572 (1972).

      92.      “Where fundamental rights or interests are involved, a state regulation

limiting these fundamental rights can be justified only by a compelling state interest

and legislative enactments must be narrowly drawn to express only the legitimate

state interests at stake.” Alexander v. Whitman, 114 F.3d 1392, 1403, (3d Cir.1997),

citing, Board of Regents v. Roth, 408 U.S. 564, 572, 92 S.Ct. 2701, 2707, 33 L.Ed.2d

548 (1972), quoting, Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626–27,

67 L.Ed. 1042 (1923); and, citing, Roe v Wade, 410 U.S. 113, 154, 93 S.Ct. 705,

727, (1973).

      93.      Notwithstanding the clear scientific data and research that schools are

not a source of the spread of COVID-19, Defendants opted to close only schools,

leaving documented super-spreader sites such as casinos, libraries, daycare centers,

gyms, bars, restaurants and other non-religious businesses and operations to remain

open and operational on an in-person basis.




                                          27
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 28 of 32




      94.     Defendants' Order is not supported by any scientific research or data

that would further Defendants' stated interest in preventing the spread of the COVID-

19 Virus.

      95.     There is no basis to conclude that there is a greater correlation between

the operation of a school and the spread of the COVID-19 virus versus the operation

of a casino, library, daycare center, gym, bar, restaurant or other non-religious

businesses.

      96.     Further, Defendants' Order does not differentiate between Plaintiffs

schools, the size and nature of their operations, their COVID-19 prevention

protocols versus the same information related to the operation of a casino, library,

daycare center, gym, bar, restaurant or other non-religious businesses.

      97.     As such, Defendants' Order does nothing to further the interest of

reducing the spread of the COVID-19 Virus. To the contrary, Defendants' Order

violates the rights of Plaintiffs, who have done an exceptional job of limiting and

preventing the spread of COVID-19 with the schools, while permitting other

businesses and activities continue despite the evidence that those businesses and

activities are responsible for the spread of COVID-19 in Montgomery County.

      WHEREFORE, Plaintiffs request this Court to enter judgment in its favor

declaring that the Order issued by the Montgomery County Office of Public Health

and the Montgomery County Board of Health on November 13, 2020 closing all


                                          28
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 29 of 32




schools in Montgomery County Pennsylvania from November 23, 2020 until

December 6, 2020 violates Plaintiff’s Substantive Due Process rights under the

Fourteenth Amendment to the United States Constitution.


                                 COUNT III
                  Violation of the Equal Protection Clause
        under Fourteenth Amendment of the United States Constitution
                         42 U.S.C. §§ 1983 and 1988

      98.    The averments contained in Paragraphs 1 through 97 are incorporated

herein by reference as if fully set forth.

      99.    Under the Equal Protection clause, Section I of the Fourteenth
Amendment, “[n]o State shall . . . deny to any person within its jurisdiction the equal
protection of the laws.” U.S.C.A. Const. Amend. XIV, § I; City of Cleburne v.
Cleburne Living Center, 473 U.S. 432 (1985).

      100. The purpose of the Equal Protection Clause of the Fourteenth

Amendment is to secure every person within a state's jurisdiction against intentional

and arbitrary discrimination, whether occasioned by express terms of a statute or by

its improper execution through duly constituted agents. Village of Willowbrook v.

Olech, 528 U.S. 562, 564, 120 S. Ct. 1073 (2000).

      101. "The Equal Protection Clause 'announces a fundamental principle: the
State must govern impartially,' and 'directs that all persons similarly circumstanced
shall be treated alike.’ Therefore, '[g]eneral rules that apply evenhandedly to all



                                             29
        Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 30 of 32




persons within the jurisdiction unquestionably comply' with the Equal Protection
Clause. Only when a state 'adopts a rule that has a special impact on less than all
persons subject to its jurisdiction' does a question arise as to whether the equal
protection clause is violated." Alexander v. Whitman, 114 F.3d 1392, 1403, (3d
Cir.1997), quoting, New York City Transit Authority v. Beazer, 440 U.S. 568, 587, 99
S.Ct. 1355, 1367, 59 L.Ed.2d 587 (1979); quoting, Plyler v. Doe, 457 U.S. 202, 216,
102 S.Ct. 2382, 2394, 72 L.Ed.2d 786 (1982), quoting, F.S. Royster Guano Co. v.
Virginia, 253 U.S. 412, 415, 40 S.Ct. 560, 561–62, 64 L.Ed. 989 (1920).


      102. Defendants' Order does nothing to further the interest of reducing the

spread of the COVID-19 Virus. To the contrary, Defendants' Order violates the

rights of Plaintiffs, who have done an exceptional job of limiting and preventing the

spread of COVID-19 with the schools, while permitting other businesses and

activities continue despite the evidence that those businesses and activities are

responsible for the spread of COVID-19 in Montgomery County.

      WHEREFORE, Plaintiffs request this Court to enter judgment in its favor

declaring that the Order issued by the Montgomery County Office of Public Health

and the Montgomery County Board of Health on November 13, 2020 closing all

schools in Montgomery County Pennsylvania from November 23, 2020 until

December 6, 2020 violates Plaintiff’s rights under the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution.



                                         30
       Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 31 of 32




                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs respectfully request that this Court enter

Declaratory Judgment in their favor and Order immediate relief as follows:

      a. An Order and injunction prohibiting Defendants from implementing the

         Order issued on November 13, 2020, and schedule to take effect on

         Monday, November 23, 2020; and,

      b. An Order declaring Defendants' Order to be in violation of the Constitution

         of the United States of American as more fully set further above; and,

      c. In the alternative, a temporary restraining order and preliminary injunction

         pending final resolution of Plaintiffs' claims; and,

      d. Awarding Plaintiffs' reasonable legal fees, costs and expenses under 42

         U.S.C. §§ 1983 and 1988; and,

      e. All other relief for which Plaintiffs may be entitled and which the Court

         deems appropriate.

                                       Respectfully Submitted,

      Dated: November 20, 2020        /s/ Thomas E. Breth
                                       Thomas E. Breth - PA. I.D. No. 66350

                                       DILLON MCCANDLESS KING
                                       COULTER & GRAHAM, LLP
                                       128 WEST CUNNINGHAM STREET
                                       BUTLER, PA 16001
                                       (724) 283-2200
                                       TBRETH@DMKCG.COM
                                       Counsel for Plaintiffs

                                         31
Case 5:20-cv-05855-JLS Document 1 Filed 11/20/20 Page 32 of 32




                              32
